Opinion
issued April 5, 2012.
 

 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-10-00523-CV
 

 
JUAN HINOJOSA AND ENEIDA
HINOJOSA AND/OR ALL OCCUPANTS OF 307 ARVANA STREET, HOUSTON, TEXAS, 77034,
Appellants
 
V.
 
NORTHERN TRUST N.A., Appellee
 

                                                                                               
On Appeal from County Civil
Court at Law No. 3
 Harris County, Texas
Trial Court Cause No. 957661
 

 
MEMORANDUM
OPINION




Appellants, Juan Hinojosa and Eneida Hinojosa and/or all
occupants of 307 Arvana Street, Houston, Texas,
77034, have failed to timely file a brief.  See Tex.
R. App. P. 38.6(a) (governing
time to file brief), 38.8(a) (governing
failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellants did not respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Keyes, Bland, and Sharp.